DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/21/2021, 01/21/2021, 11/05/2020 and 06/19/2020 have been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-22 of U.S. Patent No. 10,726,533 B2 (herein referred to as McGregor). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 33, McGregor discloses an authentication server for authenticating electronic images generated at user devices, the authentication server comprising: one or more physical processors; and a storage device storing computer program instructions executable by the one or more physical processors (claim 1 - col. 31, lines 48-52 – processor is programmed by computer program, and storage/memory is inherently required here to store a program if the program is required) to perform a method comprising: 
receiving, from a requesting entity, a request to obtain one or more electronic images to be authenticated, wherein the request includes an electronic address of a user remote from the requesting entity (claim 1 - col. 31, lines 53-56); 

transmitting a message comprising the link to the electronic address of the user (claim 1- col. 31, lines 62-63); 
receiving an electronic image from the image authentication application, wherein the electronic image was generated at the user device via the image authentication application (claim 1- col. 31, lines 64-67);
authenticating the electronic image (claim 1- col. 32, line 1); and 
providing access to the electronic image and an indication of the authentication to the requesting entity (claim 1- col. 32, lines 2-3).

Regarding claim 34, claim 34 has been similarly analyzed and rejected per claim 2 of McGregor.

Regarding claim 35, claim 35 has been similarly analyzed and rejected per claim 3 of McGregor.

Regarding claim 36, claim 36 has been similarly analyzed and rejected per claim 4 of McGregor.

Regarding claim 37, claim 37 has been similarly analyzed and rejected per claim 5 of McGregor.

Regarding claim 38, claim 38 has been similarly analyzed and rejected per claim 6 of McGregor.

Regarding claim 39, claim 39 has been similarly analyzed and rejected per claim 7 of McGregor.



Regarding claim 41, claim 41 has been similarly analyzed and rejected per claim 2 of McGregor.

Regarding claim 42, claim 42 has been similarly analyzed and rejected per claim 3 of McGregor.

Regarding claim 43, claim 43 has been similarly analyzed and rejected per claim 4 of McGregor.

Regarding claim 44, claim 44 has been similarly analyzed and rejected per claim 5 of McGregor.

Regarding claim 45, claim 45 has been similarly analyzed and rejected per claim 6 of McGregor.

Regarding claim 46, claim 46 has been similarly analyzed and rejected per claim 7 of McGregor.

Regarding claim 47, claim 47 has been similarly analyzed and rejected per claims 1 and 17 of McGregor.

Regarding claim 48, claim 48 has been similarly analyzed and rejected per claims 2 and 18 of McGregor.

Regarding claim 49, claim 49 has been similarly analyzed and rejected per claims 3 and 19 of McGregor.

Regarding claim 50, claim 50 has been similarly analyzed and rejected per claims 4 and 20 of McGregor.

Regarding claim 51, claim 51 has been similarly analyzed and rejected per claims 5 and 21 of McGregor.

Regarding claim 52, claim 52 has been similarly analyzed and rejected per claims 6 and 22 of McGregor.


4.	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-22 of U.S. Patent No. 10,360,688 B1 (herein referred to as McGregor). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 33, McGregor discloses an authentication server for authenticating electronic images generated at user devices, the authentication server comprising: one or more physical processors; and a storage device storing computer program instructions executable by the one or more physical processors (claim 1 - col. 31, lines 42-45 – processor is programmed by computer program, and storage/memory is inherently required here to store a program if the program is required) to perform a method comprising: 
receiving, from a requesting entity, a request to obtain one or more electronic images to be authenticated, wherein the request includes an electronic address of a user remote from the requesting entity (claim 1 - col. 31, lines 47-50); 

transmitting a message comprising the link to the electronic address of the user (claim 1- col. 31, lines 58-59); 
receiving an electronic image from the image authentication application, wherein the electronic image was generated at the user device via the image authentication application (claim 1- col. 31, lines 63-66);
authenticating the electronic image (claim 1- col. 31, line 67); and 
providing access to the electronic image and an indication of the authentication to the requesting entity (claim 1- col. 32, lines 1-2).

Regarding claim 34, claim 34 has been similarly analyzed and rejected per claim 2 of McGregor.

Regarding claim 35, claim 35 has been similarly analyzed and rejected per claim 3 of McGregor.

Regarding claim 36, claim 36 has been similarly analyzed and rejected per claim 4 of McGregor.

Regarding claim 37, claim 37 has been similarly analyzed and rejected per claim 5 of McGregor.

Regarding claim 38, claim 38 has been similarly analyzed and rejected per claim 6 of McGregor.

Regarding claim 39, claim 39 has been similarly analyzed and rejected per claim 7 of McGregor.



Regarding claim 41, claim 41 has been similarly analyzed and rejected per claim 2 of McGregor.

Regarding claim 42, claim 42 has been similarly analyzed and rejected per claim 3 of McGregor.

Regarding claim 43, claim 43 has been similarly analyzed and rejected per claim 4 of McGregor.

Regarding claim 44, claim 44 has been similarly analyzed and rejected per claim 5 of McGregor.

Regarding claim 45, claim 45 has been similarly analyzed and rejected per claim 6 of McGregor.

Regarding claim 46, claim 46 has been similarly analyzed and rejected per claim 7 of McGregor.

Regarding claim 47, claim 47 has been similarly analyzed and rejected per claims 1 and 15 of McGregor.

Regarding claim 48, claim 48 has been similarly analyzed and rejected per claims 2 and 16 of McGregor.

Regarding claim 49, claim 49 has been similarly analyzed and rejected per claims 3 and 17 of McGregor.

Regarding claim 50, claim 50 has been similarly analyzed and rejected per claims 4 and 18 of McGregor.

Regarding claim 51, claim 51 has been similarly analyzed and rejected per claims 5 and 19 of McGregor.

Regarding claim 52, claim 52 has been similarly analyzed and rejected per claims 6 and 20 of McGregor.


Claims 33-52 would be allowable after all double patenting rejection issues have been resolved. Claims 33-52 are substantially similar to the allowed claims in the parent applications 16/101,833 (now U.S. Patent No. 10,360,668) and 16/518408 (now U.S. Patent No. 10,726,533), and claims 33-52 recite the same components that were the reasons of allowance in the parent applications. The closest prior art (Stack et al., U.S. Patent No. 9,300,678 B1) does not teach “an authentication server”, “a requesting entity” and “a user remote from the requesting entity,” wherein the server generates “a link to an image authentication application” by the user in response to a request made by the requesting entity, and then receives an image from the application in order to authenticate it and subsequently provide “an indication of the authentication to the requesting entity” as recited in claims 33, 40 and 47.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 6, 2021